        Case 1:20-cr-02005-SMJ          ECF No. 180         filed 08/24/21    PageID.1598 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                          Case No.   1:20-CR-2005-SMJ-1
                                                                    CRIMINAL MINUTES
                                        Plaintiff,
        -vs-                                                        DATE:     AUGUST 24, 2021
                                                                    LOCATION: YAKIMA
 KATHLEEN JOY YALLUP,
                                        Defendant.                  SENTENCING HEARING


                                        Hon. Salvador Mendoza, Jr.
          Nicole Cruz                                      01                           Marilynn McMartin
      Courtroom Deputy                                 Law Clerk                          Court Reporter
                   Benjamin Seal                                                  Paul Shelton
                   Matthew Stone                                                 Craig Webster
               Government Counsel                                               Defense Counsel
 United States Probation Officer: Carrie Valencia

                [X] Open Court                  [    ] Chambers                 [ ] Teleconference

Defendant present, in custody of the US Marshal.

Argument and recommendation by Mr. Stone; argument and recommendation by Mr. Shelton.
Defendant addresses the Court on her own behalf.
The Court accepts Presentence Investigation Report as submitted.
Imprisonment:               70 months

Defendant shall receive credit for time served in federal custody prior to sentencing in this matter.

Court recommends placement at FCI Waseca, Minnesota.

Supervised Release:         3 years on standard and mandatory conditions, and the following special conditions:

1.You must not communicate, or otherwise interact, with Richard Wahsise, either directly or through someone
else, without first obtaining the permission of the probation officer. You must not enter the premises or loiter
within 1000 feet of the victim’s residence or place of employment.

2.You must complete a mental health evaluation and follow any treatment recommendations of the evaluating
professional which do not require forced or psychotropic medication and/or inpatient confinement, absent further

[X] ORDER FORTHCOMING

 CONVENED:      9:58 A.M.       ADJOURNED:           10:40 A.M.    TIME:     0:42 HR.    CALENDARED        [ ]
        Case 1:20-cr-02005-SMJ         ECF No. 180       filed 08/24/21    PageID.1599 Page 2 of 2

USA -vs- Kathleen Joy Yallup                                                              August 24, 2021
1:20-CR-02005-SMJ-1                                                                       Page 2
Sentencing Hearing

order of the court. You must allow reciprocal release of information between the supervising officer and treatment
provider. You must contribute to the cost of treatment according to your ability to pay.

3.You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation
officer, at a sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of
a condition of supervision. Failure to submit to search may be grounds for revocation. You must warn persons
with whom you share a residence that the premises may be subject to search.

4.You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider,
enter into and successfully complete an approved substance abuse treatment program, which could include
inpatient treatment and aftercare upon further order of the court. You must contribute to the cost of treatment
according to your ability to pay. You must allow full reciprocal disclosure between the supervising officer and
treatment provider

5.You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must
abstain from alcohol and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer,
but no more than 6 tests per month, in order to confirm continued abstinence from this substance.6.You must
abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as
directed by the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence
from these substances.

6. You must reside in a residential reentry center (RRC) for a period up to 6 months at the direction of the
supervising officer. Your participation in the programs offered by the RRC is limited to employment, education,
treatment, and religious services at the direction of the supervising officer. You must abide by the rules and
requirements of the facility.


Fine:                     Waived
Special Assessment:       $100
Restitution:              $1,291.50

Appeal rights waived pursuant to the Plea Agreement previously executed by the defendant and filed.
